In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                                   No. 14-591V
                                             Filed: November 4, 2015

* * * * * * * * * * * * * * * *                                           UNPUBLISHED
AMANDA WILLIAMS,              *
                              *
                              *                                           Special Master Roth
          Petitioner,         *
                              *
v.                            *
                              *                                           Attorney Fees and Costs
SECRETARY OF HEALTH           *
AND HUMAN SERVICES,           *
                              *
          Respondent.         *
                              *
* * * * * * * * * * * * * * * *

Amber D. Wilson, Maglio Christopher & Toale, Washington, DC, for petitioner.
Ann D. Martin, United States Department of Justice, Washington, DC, for respondent.

                            DECISION ON ATTORNEY FEES AND COSTS1

Roth, Special Master:

        In this case under the National Vaccine Injury Compensation Program,2 Chief Special
Master Dorsey issued a decision on July 20, 2015 that awarded compensation pursuant to the
parties’ joint stipulation. On November 3, 2015, the parties filed a stipulation for attorney fees
and costs. The stipulation indicates that respondent does not object to the amount petitioner is
requesting. Additionally, pursuant to General Order #9, the stipulation notes that petitioner
incurred no personal litigation costs.

        I find that this petition was brought in good faith and that there existed a reasonable basis
for the claim. Therefore, an award for fees and costs is appropriate, pursuant to 42 U.S.C. §§
300aa-15(b) and (e)(1). Further, the proposed amount seems reasonable and appropriate.


1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I intend to post this
decision on the United States Court of Federal Claims' website, in accordance with the E-Government Act of 2002,
Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). In
accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to delete medical or other
information, the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree
that the identified material fits within this definition, I will delete such material from public access.
2
    The applicable statutory provisions defining the program are found at 42 U.S.C. § 300aa-10 et seq. (2012).

                                                            1
Accordingly, I hereby award the total $19,500.003 in the form of a check payable jointly to
petitioner and petitioner’s counsel of record, Amber D. Wilson, for petitioner’s attorney
fees and costs.

         The clerk of the court shall enter judgment in accordance herewith.4

IT IS SO ORDERED.

                                             s/ Mindy Michaels Roth
                                             Mindy Michaels Roth
                                             Special Master




3
  This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all charges by
the attorney against a client, “advanced costs” as well as fees for legal services rendered. Furthermore, 42 U.S.C. §
300aa-15(e)(3) prevents an attorney from charging or collecting fees (including costs) that would be in addition to
the amount awarded herein. See generally Beck v. Sec’y, HHS, 924 F.2d 1029 (Fed. Cir.1991).

4
 Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to seek review. See
Vaccine Rule 11(a).


                                                          2